Case 1:19-cv-19231-RBK-AMD Document 5 Filed 05/06/20 Page 1 of 6 PageID: 15



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  KENNETH WAYNE LEWIS,
                                                                     Civil Action
         Plaintiff,                                          No. 19-19231 (RBK) (AMD)

  v.
                                                                      OPINION
  ZOLL MEDICAL CORP., et al.,

         Defendants.

ROBERT B. KUGLER, U.S.D.J.

        Plaintiff, a federal prisoner, is proceeding pro se with a Complaint perhaps alleging claims

under 5 U.S.C. § 552(a), the Privacy Act. For the reasons stated in this Opinion, the Court will

dismiss with prejudice the Privacy Act claims against Defendants Zoll Medical Corporation and

Kayleigh Anglum, and dismiss the remainder of the Complaint without prejudice, for failure to

state a claim. If Plaintiff believes he can amend his Complaint to otherwise state a claim, he may

file a motion to amend along with a proposed amended complaint.

                                       I.     BACKGROUND

        The Court will construe the factual allegations of the Complaint as true for the purpose of

this Opinion. Plaintiff names Zoll Medical Corporation and Kayleigh Anglum as Defendants in

this case.

        The Court gleans from the rambling and disjointed allegations, that Plaintiff is dissatisfied

with the handling of his medical information.           Plaintiff’s pleading, however, is nearly

incomprehensible, consisting primarily of unfocused allegations and at times, what appear to be

random collections of legal words and phrases.
Case 1:19-cv-19231-RBK-AMD Document 5 Filed 05/06/20 Page 2 of 6 PageID: 16



       Moreover, the Complaint occasionally alleges statements that defy reality. For example,

Plaintiff states that he “is not and never has been a federal inmate, federal prisoner nor federal

dependent,” yet he is currently incarcerated at Federal Correctional Institute (FCI) Fort Dix, mailed

his documents from that prison, and attached his inmate trust account statement as an exhibit.

(ECF No. 1, at 2).

       With regard to his medical records, Plaintiff states that “Zoll Medical Corporation and

Kayleigh Anglum [were] asked to interpret the medical data from Aug. 17, 2018 – Sept. 27, 2018

at FCI Fort Dix, Camp – New Jersey and from Sept. 27, 2018 – Feb. 20, 2019 into the following

questions.” (ECF No. 1, at 1). Plaintiff then proceeds to list questions that do not lead to any

sensical or logical version of events. For example, “[e]xplain how could [Plaintiff] all of a sudden

[have] an ejection fraction of ‘57’ - with 57-70 being normal on or about Jan. 23, 2019 when it

was suppose to be between ‘30-35’ Aug. 17, 2019.” (Id). Plaintiff appears to be referring to

something about his heart, but it is not clear to the Court the precise association between his heart

condition and his medical records, or how these events caused Plaintiff harm.

       Plaintiff filed the instant Complaint in October of 2019, perhaps alleging claims under the

Privacy Act.

                                 II.     STANDARD OF REVIEW

       District courts must review complaints in civil actions in which a plaintiff is proceeding in

forma pauperis. See 28 U.S.C. § 1915(e)(2)(B). District courts may sua sponte dismiss any claim

that is frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See id. According to the

Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading that offers ‘labels or conclusions’ or ‘a




                                                 2
Case 1:19-cv-19231-RBK-AMD Document 5 Filed 05/06/20 Page 3 of 6 PageID: 17



formulaic recitation of the elements of a cause of action will not do.’” 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       To survive sua sponte screening for failure to state a claim, 1 the complaint must allege a

“sufficient factual matter” to show that the claim is facially plausible. See Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the [alleged] misconduct.” Iqbal, 556 U.S. at 678. Moreover, while courts liberally

construe pro se pleadings, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

       In addition to these pleading rules, however, a complaint must satisfy Federal Rule of Civil

Procedure 8(a), which states that a complaint must contain:

               (1) a short and plain statement of the grounds for the court’s
               jurisdiction, unless the court already has jurisdiction and the claim
               needs no new jurisdictional support; (2) a short and plain statement
               of the claim showing that the pleader is entitled to relief; and (3) a
               demand for the relief sought, which may include relief in the
               alternative or different types of relief.


“Thus, a pro se plaintiff’s well-pleaded complaint must recite factual allegations which are

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere speculation, set



1
  “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per curiam) (citing
Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); see also Malcomb v. McKean, 535 F. App’x
184, 186 (3d Cir. 2013) (finding that the Rule 12(b)(6) standard applies to dismissal of complaint
pursuant to 28 U.S.C. § 1915A for failure to state a claim).




                                                  3
Case 1:19-cv-19231-RBK-AMD Document 5 Filed 05/06/20 Page 4 of 6 PageID: 18



forth in a ‘short and plain’ statement of a cause of action.” Johnson v. Koehler, No. 18-00807,

2019 WL 1231679, at *3 (M.D. Pa. Mar. 15, 2019). Stated differently, Rule 8 requires a showing

that the plaintiff is entitled to relief in order to “give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Id. (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)).

                                           III.    DISCUSSION

        With the principles above in mind, the Court finds that the Complaint fails to comply with

Federal Rule of Civil Procedure 8. As discussed above, Rule 8 requires the Complaint to contain

“a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). While Plaintiff does mention the Privacy Act, the Complaint fails to simply or directly

allege what his claims are against each Defendant and fails to provide fair notice of the grounds

on which he intends to rest his claims. Plaintiff’s Complaint contains incoherent factual allegations

and a collection of “bare conclusions [against the Defendants]. . . which are insufficient as a matter

of law to state a claim for relief.” Kaplan v. Holder, No. 14-1740, 2015 WL 1268203, at *4 (D.N.J.

Mar. 18, 2015) (citing Iqbal, 556 U.S. at 678).

        That said, even construing the Complaint under the Privacy Act, the claims against the

named Defendants are facially meritless. The Privacy Act reads in relevant part:

                (g)(1) Civil Remedies.—Whenever any agency

                        (A) makes a determination under subsection (d)(3) of this
                        section not to amend an individual’s record in accordance
                        with his request, or fails to make such review in conformity
                        with that subsection;

                        (B) refuses to comply with an individual request under
                        subsection (d)(1) of this section;

                        (C) fails to maintain any record concerning any individual
                        with such accuracy. . . and consequently a determination is
                        made which is adverse to the individual; or



                                                     4
Case 1:19-cv-19231-RBK-AMD Document 5 Filed 05/06/20 Page 5 of 6 PageID: 19



                      (D) fails to comply with any other provision of this section,
                      or any rule promulgated thereunder, in such a way as to have
                      an adverse effect on an individual, the individual may bring
                      a civil action against the agency, and the district courts of the
                      United States shall have jurisdiction in the matters under the
                      provisions of this subsection.

5 U.S.C. § 552(a)(g)(1) (emphasis added).

       Under the Privacy Act, an agency “‘includes any executive department, military

department, Government corporation, Government controlled corporation, or other establishment

in the executive branch of the Government . . . or any independent regulatory agency.’” Banda v.

Camden Cty. Bd. of Chosen Freeholders, No. 17-5475, 2009 WL 1561442, at *2 (D.N.J. May 29,

2009) (quoting 5 U.S.C. § 552(f)(1)).

        To the Court’s knowledge, the Zoll Medical Corporation is not a federal agency.

Accordingly, it is not subject to suit under the Privacy Act, and the Court will dismiss the claims

against Zoll Medical Corporation with prejudice. As to Defendant Anglum, even if Zoll Medical

Corporation were a federal agency, the Privacy Act “authorizes suit against federal agencies only

and not individual employees of an agency.” E.g., Lewis v. Bureau of Prisons, No. 17-5475, 2018

WL 6046721, at *4 (D.N.J. Nov. 19, 2018) (citing Kates v. King, 487 F. App’x 704, 706 (3d Cir.

2012)(“The Act does not authorize suit against individual employees of an agency.”).

Consequently, the Court will also dismiss with prejudice any Privacy Act claims against Defendant

Anglum. Id.

       Assuming arguendo, that Plaintiff sued a proper defendant, it is not clear if federal records

are at issue, or if Plaintiff suffered any harm or adverse determination as a result. Under “the

Privacy Act, the Plaintiff must show both that his records were incorrectly maintained and that he

suffered an adverse determination as a result of the wrongful maintenance of his files.” Harry v.




                                                 5
Case 1:19-cv-19231-RBK-AMD Document 5 Filed 05/06/20 Page 6 of 6 PageID: 20



USPS, 867 F. Supp. 1199, 1204 (M.D. Pa. 1994) (citing Rose v. U.S., 925 F.2d 1257, 1259 (9th

Cir. 1990)).

       Taken together, the Complaint in its current form simply “would not provide any

meaningful opportunity for [a proper defendant] to decipher or answer the vague allegations levied

against them,” under the Privacy Act or otherwise. Koehler, 2019 WL 1231679, at *3; see

Twombly, 550 U.S. at 555. Accordingly, the Court will dismiss without prejudice the remainder

of the Complaint under Rule 8 and for failure to state a claim under 28 U.S.C. §§ 1915(e)(2)(B)(ii)

and 1915A(b)(1).

                                       IV.     CONCLUSION

       For the reasons set forth above, the Court will dismiss Plaintiff’s Privacy Act claims against

Zoll Medical Corporation and Kayleigh Anglum with prejudice. If he believes he can assert facts

to assert a proper Privacy Act claim or otherwise state a claim, Plaintiff may file a motion to amend

along with a proposed amended complaint. An appropriate Order follows.




Dated: May 5, 2020                                            s/Robert B. Kugler
                                                              ROBERT B. KUGLER
                                                              United States District Judge




                                                 6
